DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“A tumor positioning method, comprising:
obtaining projection images of a tumor at different angles; and
registering the projection images with an initial reference image to obtain a first offset of the tumor, wherein
if it is determined that a virtual reacquisition operation needs to be performed according to the first offset, the method further comprises:
generating a first reference image according to the first offset; and
registering the projection images with the first reference image to obtain a second offset of the tumor;
if it is determined that the virtual reacquisition operation does not need to be performed according to the second offset, the method further comprises:
outputting a first accumulated offset, the first accumulated offset being a sum of the first offset and the second offset.”

The disclosure (paragraph 0053) states: “[0053] Herein, the term “virtual reacquisition” refers to virtual (hypothetical) reacquisition of the projection images of the tumor at the above different angles, rather than actual acquisition.”
The claim appears to recite that the “generating a first reference image according to the first offset” refers to generating the “an initial reference image” again, the result being the named “first reference image”.  However, the applicants disclosure, paragraph 0053 copied above, states that it is the projection images that are virtually reacquired of the tumor at the different angles.  This is in contrast to what is being claimed.
Also, the disclosure states (paragraphs 0063-0064):
“[0063] When it is determined that the virtual reacquisition operation needs to be performed, the tumor positioning apparatus may generate the first reference image through a preset algorithm according to the first offset and the pre-stored geometric information.
[0064] For example, when the reference images are the DRR images, the tumor positioning apparatus may generate DRR images through a DRR algorithm, each of which corresponding to a respective one of the projection images at the different angles, according to the first offset, the CT image and the pre-stored geometric information.”
However, there are no concrete examples given.  It is unclear what a DRR algorithm is.  Also undefined in the disclosure are how the “first offset”, “second offset”, “third offset”, etc. are determined.  For example, it is not clear how the “second offset” is determined and how to accumulate the first and second offset.  It is not known if the second offset is determined as an offset from the first offset or if the second offset is an offset from the original offset from which the first offset was determined.  Thus, the claim is indeterminable.
Claim 10 is rejected for reasons similar to claim 1.  Specifically, it is not known how the “generating first reference images at corresponding angles according to the first offset and the initial image” is done.  The disclosure does not describe how this is done and/or give any examples.  It is not known for certain if the generating the first reference images are generating the initial reference images again to result in the first reference images, or if the projection images are generated again to result in the first reference images.
Claims 2-9 and 13-14 are rejected by virtue of their dependency on claim 1.  Claims 11-12 are rejected by virtue of their dependency on claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



July 14, 2022